DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig (DE 20 2008 002 642).
Konig discloses an operating and/or display panel and method for operating an elevator car and/or for displaying information about the elevator car (figure 1), the panel comprising: a housing (6, 8) having two opposing bent lateral end sections, wherein each of the lateral end sections delimits an inner space (figure 1); a control board (2, 20) for operating the elevator car and/or a display (4, 56) attached to the Housing (figures 1-3); and wherein the control board (4) is disposed in at least one of the inner spaces of the bent lateral end sections of the housing (figure 1).
Konig discloses the panel wherein the control board (2) extends over at least 75% of a height of the panel (figure 1).
Konig discloses the panel wherein the control board extends over at least 90% of a height of the panel (figure 1).
Konig discloses the panel including at least one communication element for at least one of controlling a movement of the elevator car (Abstract and paragraphs 1-2 under the Description), a display element (4, 56), an intercom element and a loudspeaker element (See Description: “To control the elevator operation by passengers are display and control panels in the cars, which include, for example, direction indicators, floor dial buttons, emergency call button, etc. More recently, touch screens have been introduced attached to the car wall and connected to the elevator controller, which processes the input commands and outputs the desired information. Speakers are used to output data and / or information”), wherein the control board includes a control board connector for connecting the control board to the at least one communication element (figure 3), and wherein the control board connector is positioned at about a same height in the housing as the at least one communication element (inherent via figure 3).
Konig discloses the panel wherein the at least one communication element is a button pad for controlling the movement of the elevator car (See Description: “The Central control electronics of elevator systems is often on an electronic board executed, which contains a processor. The programming of the processor for configuration and parameterization The control can be from a personal computer or directly to the control electronics carried out for this purpose with buttons and a display is provided. The connection with components in the car usually takes place via a Traveling cable. The power unit is separate from the control electronics and is usually together with the contactors in a control cabinet arranged in the engine room or in the elevator shaft..”). 
	Konig discloses the panel wherein the at least one communication element is connected to the control board via the control board connector, a cable and a communication element connector (figure 3).
Konig discloses the panel wherein the cable runs perpendicular to a longitudinal axis of the panel (See Description: “The connection with components in the car usually takes place via a Traveling cable….  For the connections between the central control electronics and the power unit can a bus system may be provided. Likewise, over configured as a bus system electrical connection lines various display and control devices and connect sensor devices to the control unit...”).
Konig discloses the panel wherein the control board connector is detachably connected to the control board (figure 1).
Konig discloses the panel wherein the control board has at least two control board elements (figure 3).
Konig discloses the panel wherein one of the at least two control board elements is disposed in the at least one of the inner spaces and another of the at least two control board elements is disposed in another of the inner spaces (figure 3).
Konig discloses the panel wherein the at least two control board elements are electrically interconnected (figure 3).
Konig discloses the panel wherein the control board extends at an angle of about 90° to a plane extending along a height of the panel (figure 1).
Konig discloses the panel wherein at least one of the bent lateral end sections of the housing has a side wall and wherein the control board runs along the side wall (figure 1).
Konig discloses the the panel wherein the panel is an operating and/or display panel adapted to be installed in an elevator car (figure 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig.
Konig is discussed above.  While it may be inherent, Konig does not disclose Snap-On connector.
However, Official Notice is taken with respect to it being well known in the art to utilize “Snap-On” components for connecting control boards and devices.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of well known teachings in the art with Konig, because the teachings provide alternative methods of connecting components including control boards and devices. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
5/7/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837